Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-11, 15-18, 20-22, 24 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of record does not teach nor render obvious the claimed combination of a bearing seal comprising seal unit with a radially outer member surrounding a radially inner member, the radially inner member comprises a cylindrical seal surface and a flange projection radially outwardly from an end of the seal surface, the radially outer member includes a metal profile element, an elastomer body on the metal profile element and including a seal lip directly contacting the seal surface, a pulse wheel attached to the radially outer member by a radially inwardly directed flange of the metal profile element, the flange of the radially inner member extends between the pulse wheel and a portion of the metal profile element and a first portion of the elastomer body extending into a radial space between the pulse wheel and the metal profile element.
Regarding claims 18 and 22, the prior art of record does not disclose a seal unit comprising a metal profile element having a radially inward facing channel, an elastomer body on an axially facing surface of the metal profile, an annular pulse wheel mounted in the channel and contacting a portion of the elastomer body, wherein the pulse wheel or pulse wheel and elastomer body are connected to the metal profile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656